Citation Nr: 0508624	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1980.  He died in April 1998, and the appellant, as his then 
surviving spouse was awarded death pension benefits.  Her 
death pension benefits were terminated upon her remarriage in 
August 2000.  In July 2002, the appellant's divorce from her 
husband became final, and she subsequently reapplied for 
eligibility for death pension benefits.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  

Pursuant to her request, the appellant was scheduled for a 
hearing at the RO before a Veterans Law Judge in November 
2004; however, she failed to report for that hearing.  As she 
has not provided cause for her failure to appear or requested 
another hearing, the appellant's hearing request is deemed 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.704(d),(e) (2004).


FINDINGS OF FACT

1.  The appellant was married to the veteran from March 1971 
until his death in April 1998.  Initially, VA recognized her 
as the veteran's surviving spouse.

2.  In a July 1998 decision, the RO awarded the appellant 
death pension benefits.  

3.  The appellant's recognition by VA as the veteran's 
surviving spouse was terminated because of her remarriage in 
August 2000 and that marriage terminated in divorce, which 
became final in July 2002.


CONCLUSION OF LAW

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits is not 
established, and is precluded by operation of law.  38 
U.S.C.A. §§ 101(3), 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.55 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case married the veteran in March 1971.  
The veteran died in April 1998.  In July 1998, the appellant 
was awarded death pension benefits as the unremarried widow 
of a veteran.  By way of a rating action in October 1998, the 
RO determined that the veteran's death was unrelated to a 
service-connected disease or injury.  

In October 2000, the appellant informed VA that she remarried 
and enclosed a copy of her marriage certificate showing her 
remarriage on August 18, 2000.  In an October 2000 letter, 
the RO advised the appellant that it had terminated her death 
pension benefits as a result of her remarriage.  See 38 
C.F.R. § 3.50(b)(2) (2004).

In October 2002, the appellant attempted to reopen her claim 
for death pension benefits as the veteran's surviving spouse, 
submitting a VA Form 21-4138, in which she indicated that her 
second marriage had ended in divorce.  She attached a copy of 
the Divorce Judgment that showed that an absolute divorce was 
granted on July 10, 2002.  She reported that she had only 
lived with the second husband for a very brief time, and that 
they had been separated for some time.

For the purpose of administering veterans' benefits, except 
as provided in § 3.52, a "surviving spouse" means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of Sec. 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50(b) (2004); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

On or after January 1, 1971, benefits may be reinstated to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse 
has ceased living with another person and holding himself or 
herself out openly to the public as that person's spouse or 
that the surviving spouse has terminated a relationship or 
conduct which had created an inference or presumption of 
remarriage or related to open or notorious adulterous 
cohabitation or similar conduct, if the relationship 
terminated prior to November 1, 1990.  Such evidence may 
consist of, but is not limited to, the surviving spouse's 
certified statement of the fact.  38 C.F.R. 3.215 (2004) 
(emphasis added); see also 38 C.F.R. § 3.55(a)(2), (5) and 
(8) (2004).

Here, the appellant remarried following the veteran's death 
and such remarriage did not terminate until July 10, 2002, 
which was well after the requisite termination date of 
November 1, 1990, established by VA regulation for 
reinstatement of benefits to a surviving spouse.  38 C.F.R. § 
3.55 (2004).  Thus, the appellant cannot now be recognized as 
the deceased veteran's surviving spouse for the purpose of 
receiving death pension benefits.  Id.  Where the law and not 
the evidence is dispositive, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Finally, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159.  The VCAA made several 
amendments to the laws governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

In view of the circumstances presented in this case in which 
it is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts, the Court has held that 
VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (regarding claim for recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, neither duty to assist nor duty to notify 
provisions of VCAA are implicated when question is limited to 
interpretation and application of a statute).


ORDER

The appeal is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


